      Case 2:19-cv-01858-JCZ-DMD Document 17 Filed 02/26/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


ADRIENNE FRANCOIS           *                         CIVIL ACTION NO. 19-1858
                            *
VERSUS                      *                         JUDGE JAY C. ZAINEY
                            *
UNUM LIFE INSURANCE COMPANY *                         MAGISTRATE JUDGE DANA
OF AMERICA                  *                         DOUGLAS
*    *    *    *   *    *   *                         *   *    *    *    *                   *

                       JOINT MOTION AND ORDER OF DISMISSAL

MAY IT PLEASE THE COURT:

       Plaintiff, Adrienne Francois, for herself, her heirs, legal representatives, assigns,

successors, representatives, employees, agents and attorneys, and defendant, Unum Life

Insurance Company of America, through their undersigned counsel, hereby stipulate and agree

that pursuant to a compromise reached between all parties, all claims plaintiff has asserted in this

matter against Unum Life Insurance Company of America, be and they are hereby dismissed,

with prejudice.

       WHEREFORE, the parties herein jointly move this Honorable Court to enter an Order

dismissing plaintiff’s claims with prejudice, in accordance with the parties' stipulation.



                         Signatures and Certificate of Service, Next Page




                                                 1
      Case 2:19-cv-01858-JCZ-DMD Document 17 Filed 02/26/20 Page 2 of 2




Respectfully submitted,


s/ Reagan L. Toledano______________             s/ Lauren A. Welch
REAGAN L. TOLEDANO (#29687)                     LAUREN A. WELCH (#17199)
JAMES F. WILLEFORD (#13485)                     KRISTEN L. BURGE (#35686)
WILLEFORD & TOLEDANO                            McCRANIE, SISTRUNK, ANZELMO,
201 St. Charles Avenue, Suite 4208              HARDY, McDANIEL & WELCH, L.L.C.
New Orleans, LA 70170                           909 Poydras Street, Suite 1000
Telephone: (504) 582-1286                       New Orleans, LA 70112
Facsimile: (313) 692-5927                       Telephone: (504) 831-0946
E-mail: rtoledano@willefordlaw.com              Facsimile: (800) 977-8810
Attorney for Plaintiff, Adrienne Francois       E-mail: lwelch@mcsalaw.com
                                                         kburge@mcsalaw.com
                                                Attorney for Defendant, Unum Life
                                                Insurance Company of America




                                            2
